    Case 1:21-mj-00037-MU Document 12 Filed 03/05/21 Page 1 of 3                           PageID #: 25



                                                                                         FILF- IN CIFENICOIJRÏ
                          IN THE LINITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTI{ERN DIVISION
                                                                                             i'lÅì 0 s   Z&21

                                                                                      CHARL, J ¡ì, fJiAHD,
                                                    J                                                      *,IR.
T]NITED STATES OF' AMERICA
                                                    +                                                  CLEFiK
v                                                   *           Mag. No. 21-mj-00037-MU
                                                    g


                                                    &
ERIC ALONZO WINDHAM

                                   MOTION F'OR DETENTION

        The United States moves for pretrial detention of the defendant, pursuant to Title 18,

United States Code, Section 3142(e) and (f).

        1. Eligibilitv of Case. This case is eligible for   a   detention order because this case involved:

               A.               Crime of Violence (18 U.S.C. S 3156);

               B.    -
                     _          This   is an offense for which the maximum                sentence   is   life

                                imprisonment or death;

                C. X            This is a drug offense for which a maximum term of imprisonment

                                of ten years or more is prescribed;

                D.              The above-named defendant(s) has committed a felony after having

                     -          been convicted     of two or more prior            offenses described in

                                paragraphs A through C, or two or more state or local offenses that
        "
                                wouid have been offenses described in paragraphs A through C if a

                                circumstance giving rise to Federal jurisdiction had existed;

                E.   _          Any felony that is not otherwise a crime of violence that involves           a


                                minor victim or that involves the possession or use of a firearm or

                                destructive device (as those terms are defined in section 921), ot any

                                other dangerous weapon, or involves a failure to register under

                                section 2250 of firle 18, United States Code;
 Case 1:21-mj-00037-MU Document 12 Filed 03/05/21 Page 2 of 3                         PageID #: 26



                F. X           There is a serious risk that the above-named defendant    willflee;

                G.X            There is a serious risk that the above-named defendant    will obstruct

                               or attempt to obstruct justice, or threaten, injure, or intimidate, or

                               attempt to threaten, injure, or intimidate, a prospective witness or

                               JUrOr.

       2.    Reason for Detention. The court should detain the defendant because there are no

conditions or combination of conditions of release which will reasonably assure:

                A. X           The defendant's appearance as required; andlor

                B. X           The safety of any other person and/or the community.

       3. Rebuttable     Presumption. The United States will invoke the rebuttable presumption

against the defendant pursuant to       Title 18, United States Code, Section 3142(e). If yes, the

rebuttable presumption arises because:

                A. X           There is probable cause to believe that the defendant committed a

                               drug offense for which a maximum term of imprisonment of ten

                               years or more is prescribed      or an offense under Title 18. United

                               States Code. Section 924(c)

         '      B.   _         The defendanthas been convicted ofaFederal offense as described

                               in Title 18, United States Code, Section 3I42(Ð(1),or of a state or

                               local offense that would have been an offense described in the above

                               section    if   a circumstance giving rise to Federal jurisdiction had

                               existed; and

                C.             The defendant committed the offense described in paragraph B
                     -         above while on release pending trial for a Federal, State, or local

                               offense; and
 Case 1:21-mj-00037-MU Document 12 Filed 03/05/21 Page 3 of 3                            PageID #: 27




               D.              A period of not more than five years has elapsed since the date of

                               conviction for offense described in paragraph C above, or the release

                               of the person from imprisonment, whichever is later.

               E               The defendant is alleged to have committed a crime concerning the

                               exploitation of a child   as   referred to in Title 18, United States Code,

                               Section 3142(e).

       4.   Time for Detention Hearing. The United States, by and through the undersigned

Assistant United States Attorney, requests that this courl conduct a detention hearing:

               A.   _   At fir¡t appearance; or

               B. X After a continuance of 3             days (not to exceed three days)

               Dated this 3rd day of March,Z}2l.

                                                  SEAN P. COSTELLO
                                                  TINITED STATES ATTORNEY


                                                  By: s/Gloria A. Bedwell
                                                  Gloria A. Bedwell (BEDWGi 000)
                                                  Assistant United States Attorney
                                                  United States Attorney's Office
                                                  63 S. Royal Street, Suite 600
                                                  Mobile, Alabama 36602
                                                  Telephone: (251) 44I -5845

                                 CERTIF'ICATE OF' SERVTCE

        I hereby certifu that on March 3,202I,I have electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to counsel
for the defendant.

                                                     s/Gloria A. Bedwell
                                                     Gloria A. Bedwell
                                                     Assistant United States Attorney
